DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE  filed 05/03/2022. 
The status of the Claims is as follows:
Claims 1 and 10 have been amended;
Claims 1-12 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 recite the limitation "cushioning product" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the cushioning means" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Corradi et al. (US 20110308204; Corradi) in view of Cheich et al. (US 20150210418; Cheich) and further in view of Carlson et al. (US 20110016833; Carlson)

Regarding Claim 1 Corradi teaches a method for cushioning objects (3) in a container (2), comprising the steps of: 
detecting and/or determining a size (33) characterizing a residual void volume (par 53-56) of the container (2) by means of at least one sensor (6), (par 48-50) and automatically producing (caused to be introduced; via 18) at least one cushioning means (chips; par 70) depending on the size (33) characterizing the residual void volume (par 53-56) of the container (2); where the amount of cushioning means (chips; par 70) produced (caused to be introduced; via 18) into the container varies depending on the size (33) characterizing the residual void volume (par 53-56) of the container (2) (par 53-56; 70) 
wherein the cushioning means (chips; par 70)   is a cushioning means (chips; par 70)  that has dimensions that are predetermined and independent of the size (33) characterizing the residual void volume (40) of the container (2); where the cushioning means (chips; par 70) are described as loose fill chips that are premade and as such the Examiner has interpreted the pre made small size packaging materials to read over the limitations “dimensions that are predetermined and independent of the size (33) characterizing the residual void volume (par 53-56) of the container (2).  (par 70)

However Corradi does not expressly teach executing a comparison of the size characterizing the residual void volume of the container with a limit value, determining a result from the comparison, representing if said size reaches and/or exceeds the limit value, or does not reach or falls below the limit value, and depending on the result deciding whether or not to automatically produce (caused to be introduced; via 18) at least one cushioning means (chips; par 70) depending on the size (33) characterizing the residual void volume (par 53-56) of the container (2)

Cheich teaches a method for cushioning objects (abstract). Cheich further teaches executing a comparison of the size characterizing the residual void volume of the container with a limit value, determining a result from the comparison, representing if said size reaches and/or exceeds the limit value, or does not reach or falls below the limit value, and depending on the result deciding whether or not to automatically produce at least one cushioning means depending on the size characterizing the residual void volume of the container providing adequate dunnage for variable spaces in containers for the purposes of improving the efficiency of the method. (par 12, 24-26, 35)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the detecting and/or determining step of Corradi to include an executing step as taught by Cheich since par 12, 24-26 and 35 of Cheich suggests that such a modification provides adequate dunnage for variable spaces in containers for the purposes of improving the efficiency of the method.

However, Corradi in view of Cheich does not expressly teach wherein, if said size does not reach or falls below the limit value, no cushioning product is produced, and wherein, if said size reaches or exceeds the limit value, automatically producing the at least one cushioning means. 

Carlson teaches a method for cushioning objects that includes detecting a size characterizing a residual void volume of a container by means of at least one sensor where if a size does not reach or falls below a limit value no cushioning product is produced and where if the size reaches or exceeds the limit value automatically producing at least one cushioning means (par 8, 28, 32) minimizing a user’s responsibilities for the purposes of improving the efficiency of the method. (par 12)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the determining step of Corradi in view of Cheich to include determining if a size does not reach or falls below a limit value no cushioning product is produced and determining if the size reaches or exceeds the limit value automatically producing at least one cushioning means as taught by Carlson since par 12 and 28 of Carlson suggests that such a modification minimizes a user’s responsibilities for the purposes of improving the efficiency of the method.

Regarding Claim 2 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses when a cushioning means (chips; par 70) is produced (caused to be introduced; via 18), it is automatically transported (via 20) into the container (2) immediately after production (caused to be introduced; via 18). (par 47)

Regarding Claim 3 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses the cushioning means (chips; par 70) is at least also transported into the container (2) by gravity (flow valve 18 and hose 20). (par 70)

Regarding Claim 4 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses the cushioning means (chips; par 70) is transported into the container (2) along a chute (20). (Fig. 8; par 70)

Regarding Claim 5 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses the cushioning means (chips; par 70) is transported into the container (2) by means of a robot (positioning arm; par 70). Where the Examiner has interpreted the positioning arm disclosed in par 70 to read over the “robot” limitation as the Examiner understands “robot” to mean a machine resembling a human being and able to replicate certain human movements and functions automatically where the movement of the positioning arm along two axes (21) replicates the movement of a human forearm. 

Regarding Claim 6 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses when a cushioning means (chips; par 70) is produced (caused to be introduced; via 18) which is not transported into the container (2) immediately after production, this cushioning means (chips; par 70) is temporarily stored in intermediate storage (19; par 70).

Regarding Claim 7 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses the size (33) characterizing the residual void volume (par 53-56) of the container (2) comprises an average height within the interior of the container (2) or in a portion within the interior of the container (2). (par 54)

Regarding Claim 8 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses the size (33) characterizing the residual void volume (par 53-56) of the container (2) is determined using the signal from a sensor (6), in particular a height sensor. (par 55)

Regarding Claim 9 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses the size (33) characterizing the residual void volume (par 53-56) of the container (2) is determined using a size (33) characterizing a void volume (par 53-56) of the container (2) without objects.

Regarding Claim 10 Corradi teaches a device (1) for cushioning objects (3) in a container (2), which comprises: 
a means (6) for detecting and/or determining a size (33) characterizing a residual void volume (par 53-56) of the container (2), 
a means (42; Fig. 8) for producing (caused to be introduced; via 18) at least one cushioning means (chips; par 70), depending on the size (33) characterizing the residual void volume (par 53-56) of the container (2), where the amount of cushioning means (chips; par 70) produced (caused to be introduced; via 18) into the container varies depending on the size (33) characterizing the residual void volume (par 53-56) of the container (2) (par 53-56; 70) and 
a control apparatus (14) for an actuation of the means (42; Fig. 8) for producing the at least one cushioning means (chips; par 70) 

wherein the means (42; Fig. 8) for producing (caused to be introduced; via 18) the at least one cushioning means (chips; par 70) produces (caused to be introduced; via 18) the at least one cushioning means (chips; par 70) which has predetermined dimensions that are independent of the size (33) characterizing the residual void volume (par 53-56) of the container (2); where the cushioning means (chips; par 70) are described as loose fill chips that are premade and as such the Examiner has interpreted the pre made small size packaging materials to read over the limitations “dimensions that are predetermined and independent of the size (33) characterizing the residual void volume (par 53-56) of the container (2).  (par 70)

However, Corradi does not expressly disclose wherein a decision whether or not this actuation is executed depends on a result from a comparison of the size characterizing the residual void volume of the container with a limit value wherein the result represents if said size reaches and/or exceeds the limit value or does not reach or falls below the limit value 

Cheich teaches a device for cushioning objects (abstract). Cheich further teaches wherein a decision whether or not this actuation is executed depends on a result from a comparison of the size characterizing the residual void volume of the container with a limit value wherein the result represents if said size reaches and/or exceeds the limit value or does not reach or falls below the limit value (par 12, 24-26, 35)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the control apparatus of Corradi to include a control apparatus that executes actuation as taught by Cheich since par 12, 24-26 and 35 of Cheich suggests that such a modification provides adequate dunnage for variable spaces in containers for the purposes of improving the efficiency of the device.

However, Corradi in view of Cheich does not expressly teach wherein, if said size does not reach or falls below the limit value, the control apparatus commands that no cushioning product is produced, and wherein, if said size reaches or exceeds the limit value, the control apparatus commands that the at least one cushioning means be produced. 

Carlson teaches a device for cushioning objects that includes a means for detecting a size characterizing a residual void volume of a container a control apparatus for actuation of a means for producing at least one cushioning means and further teaches a decision to actuate the means for producing at least one cushioning if said size does not reach or falls below the limit value, the control apparatus commands that no cushioning product is produced, and if said size reaches or exceeds the limit value, the control apparatus commands that the at least one cushioning means be produced, (par 8, 28, 32) minimizing a user’s responsibilities for the purposes of improving the efficiency of the method. (par 12)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the control apparatus of Corradi in view of Cheich to include a decision to actuate the means for producing at least one cushioning if said size does not reach or falls below the limit value, the control apparatus commands that no cushioning product is produced, and if said size reaches or exceeds the limit value, the control apparatus commands that the at least one cushioning means be produced as taught by Carlson since par 12 and 28 of Carlson suggests that such a modification minimizes a user’s responsibilities for the purposes of improving the efficiency of the device.

Regarding Claim 11 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses the device (1) comprises a chute (20), by means of which a produced cushioning means (chips; par 70) passes into the container (2) by gravity. (par 70)

Regarding Claim 12 the modified invention of Corradi in view of Cheich and Carlson teaches the invention as described above. Corradi further discloses the means (6) for detecting and/or determining a size (33) characterizing the residual void volume (par 53-56) of the container (2) comprises an image-capturing apparatus. (par 48-49)

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.
Applicant’s Argument: Cheich does not meet the newly added language in claims 1 and 10.  
Examiner’s Response: The Examiner has relied on the Carlson reference to teach the amended limitations where  if said size does not reach or falls below the limit value, the control apparatus commands that no cushioning product is produced, and wherein, if said size reaches or exceeds the limit value, the control apparatus commands that the at least one cushioning means be produced. Where at par 8 Carlson teaches determine whether dunnage can be added to a container and bypasses the dunnage dispenser when no dunnage is needed. All without calculating the void volume. At par 28 Carlson teaches If, however, the height 104 of the contents 105 is less than the container height 136 but greater than the predetermined height 112, the controller 130 indicates that a minimal amount of dunnage, less than the normal amount, or no dunnage should be dispensed. Thereafter, at par 32 Carlson teaches If the detected height over a predetermined percentage of the area exceeds the predetermined height 112, the method includes indicating that no dunnage should be dispensed. And conversely, below the predetermined percentage, the method includes indicating that the minimal amount of dunnage should be dispensed.
Therefore, the Examiner has determined that the Applicant's arguments are not persuasive and the Examiner maintains that the combination of teachings from Corradi, Cheich and Carlson render the Applicant's claimed invention obvious over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731